Plaintiff reviews on error the action *Page 36 
of the circuit court of Wayne county, disallowing her claim presented against the estate of her deceased mother, for caring for her. The trial court directed a verdict for the estate on the authority of Wright v. Senn's Estate, 85 Mich. 191, where it is said:
"An express contract must be clearly shown."
Conceding it was not necessary to clearly establish an express contract between plaintiff and deceased, the proof must be sufficient to overcome the presumption that the services were gratuitously rendered by plaintiff by reason of the relationship between the parties. The testimony must have been sufficient to satisfy the jury the services were rendered under such circumstances that plaintiff expected to be compensated for the services performed, and that deceased accepted the services with the expectation of paying therefor. Outside the proof that her mother desired plaintiff to perform the services rendered, the testimony shows deceased said she would do what was right by Rose; that she intended to give her some money; that deceased desired the appointment of a friendly administrator of her estate who would do what was right toward Rose. The most that can be said of these declarations by deceased is that they may or may not have related to compensating plaintiff for her services.
The judgment of the trial court is affirmed.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred. *Page 37